Citation Nr: 1538551	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  04-43 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include hypochondriasis.

2. Whether new and material evidence has been received with respect to a claim of service connection for a disability manifest with sleep impairment, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received with respect to a claim of service connection for chronic fatigue syndrome, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2014, the Board remanded the Veteran's claim for the issuance of a statement of the case (SOC).  The SOC was issued in March 2014, the Veteran filed a substantive appeal in May 2014, and the claim has since been returned to the Board for further appellate action.  

The issues of service connection for a disability manifest with sleep impairment and chronic fatigue syndrome being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for chronic fatigue syndrome and sleep impairment was previous denied by the RO in a decision dated October 1997.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final October 1997 decision relates to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for chronic fatigue syndrome and sleep impairment.


CONCLUSIONS OF LAW

1. The October 1997 rating decision denying service connection for chronic fatigue syndrome and sleep impairment is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014). 

2. Evidence submitted to reopen the claims of entitlement to service connection for a chronic fatigue syndrome and sleep impairment is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

The RO denied service connection for chronic fatigue syndrome and sleep impairment in October 1997.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the October 1997 decision.  Therefore, the October 1997 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The basis of the prior final denial was the RO's finding that the evidence did not show clinical objective findings of chronic fatigue or evidence of a disability manifest by sleep impairment.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the October 1997 rating decision that addresses this basis. 

Evidence added to the record includes private treatment records from 2001 indicating a diagnosis of depression and insomnia.  VA treatment notes reflect a diagnosis of chronic fatigue syndrome in 2001.  In an April 2002 letter the Veteran's private physician stated that the Veteran has been diagnosed with depression, which has caused insomnia and fatigue.  On VA examination in July 2009 he was diagnosed with dyssomnia.

The Board thus finds that new and material evidence has been submitted to reopen the issue of service connection for chronic fatigue syndrome and sleep impairment since the October 1997 rating decision.  On this basis, the issues are reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a disability manifest with sleep impairment is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for chronic fatigue syndrome is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for a psychiatric condition, a disability manifest by sleep impairment, and chronic fatigue syndrome, so that the Veteran is afforded every possible consideration.  

First, the Board observes that no VA treatment records since April 2009 have been associated with the Veteran's claims file.  In August 2014 the Veteran reported he is being treated for his psychiatric condition at the Rochester VA Outpatient Clinic.  On remand, all of the Veteran's VA treatment records not associated with his file should be obtained.

Further, the Board finds the Veteran should be afforded a new VA examination in connection with his claims.

At his July 2009 mental disorders VA examination the Veteran was diagnosed with hypochondriasis, dyssomnia, alcohol-related disorder not otherwise specified with features of depressive and anxiety disorders, post-concussion syndrome, and alcohol dependence.  The examiner opined that the Veteran's depression, anxiety, and insomnia are not caused by or a result of the Veteran's service-connected knee disabilities.  However, the examiner did not opine as to whether the Veteran's hypochondriasis or dyssomnia were directly related to service or aggravated by the Veteran's service-connected knee disabilities.

Further, the Board notes that the Veteran had service in Southwest Asia in 1991.  Therefore, the provisions of 38 U.S.C.A. § 1117 must be considered.  For Persian Gulf War Veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).  For purposes of section 3.317, a qualifying chronic disability includes disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness including chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).

Therefore, on remand, a new VA examination should be obtained to assess the nature and etiology of the Veteran's current psychiatric condition and complaints of chronic fatigue syndrome and sleep impairment, to include direct and secondary service connection and whether the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from April 2009 to present, to include psychiatric treatment records from the Rochester VA Outpatient Clinic

2. Arrange for the Veteran to undergo a VA examination(s).  The examiner is asked to offer the following opinions with complete rationale:

a) Is it at least as likely as not that the Veteran's complaints of fatigue and sleep impairment are attributed to known clinical diagnoses?  

If so, identify the clinical diagnosis to which the symptoms are attributed and opine whether it is at least as likely as not that the disorder(s) onset during or were caused by the Veteran's service.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not that each diagnosed disability was caused, or aggravated, by the Veteran's service-connected knee disabilities.

If not, is it at least as likely as not that the Veteran's complaints of fatigue and sleep impairment are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness, to include chronic fatigue syndrome?  The examiner should address the diagnosis of chronic fatigue syndrome in the Veteran's treatment records as well as the May 2009 VA examination that found that the Veteran does not have chronic fatigue syndrome.

b) Does the Veteran have a current psychiatric condition that onset in or was caused by service or was caused or aggravated by the Veteran's service-connected knee disabilities?  The examiner should so opine for each acquired psychiatric condition diagnosed.  In rendering the opinion, the examiner should discuss the Veteran's previously diagnosed psychiatric conditions, including depressive disorder and hypochondriasis.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


